Citation Nr: 0834894	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for planter calluses of 
the bilateral feet, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the veteran's evaluation for his 
service-connected plantar calluses, bilateral feet, to 10 
percent disabling, effective June 25, 2004.  

In a January 2005 Decision Review Officer (DRO) decision, the 
RO increased the evaluation for the veteran's plantar 
calluses, bilateral feet, to 30 percent disabling, effective 
June 25, 2004.  The veteran was advised of the increased 
rating; however, he did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

In July 2008, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an evaluation in excess of 30 percent 
for plantar calluses, bilateral feet.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Review of the evidentiary record shows that during the July 
2008 hearing, the veteran testified that he currently 
received treatment from his local VA outpatient treatment 
facility.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession; as 
such these records must be considered in deciding the 
veteran's claim.  Because VA has notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following actions:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's service-
connected plantar calluses, bilateral 
feet, from the VA North Texas Health Care 
System:  Dallas VA Medical Center and 
Tyler VA Primary Care Clinic.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
an evaluation in excess of 30 percent for 
plantar calluses, bilateral feet.  If the 
benefits sought in connection with the 
claim remain denied, the veteran should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




